Citation Nr: 1547785	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  06-21 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for discoloration of both feet with residual paresthesia due to cold exposure for substitution and accrued benefits purposes.

2.  Entitlement to service connection for discoloration of the upper extremities due to cold exposure for substitution and accrued benefits purposes.

3.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to cold exposure, for substitution and accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, to include as due to service connected hearing loss, for substitution and accrued benefits purposes.

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss for substitution and accrued benefits purposes.  

6.  Entitlement to an initial rating in excess of 50 percent for PTSD for substitution and accrued benefits purposes.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He died in June 2010.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Prior to the Veteran's death, the first 6 issues listed on the Title Page were remanded for additional development in October 2009.  In September 2010, the Veteran's surviving spouse filed a VA Form 21-534, "Application for Dependence and indemnity Compensation and Accrued Benefits by a Surviving Spouse or Child."  The Veteran's surviving spouse was also found by the RO to have submitted a valid application for substitution of the Veteran's claims pending prior to his death pursuant to 38 U.S.C.A. § 5121A (West 2014).  See, eg., May 2011 letter from RO to appellant.  As such, the Veteran's surviving spouse is the appellant with respect to the matters on appeal.  

The Board notes that in addition to the first 6 issues listed on the Title Page that were remanded by the Board and pending prior to the Veteran's death, the Board also finds that a claim for TDIU (denied by a June 2010 rating decision) was pending at the time of the Veteran's death.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU s part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.)  As such, and given the asserted entitlement to TDIU benefits from the appellant's representative in his October 2015 brief to the Board and favorable evidence of record to the appellant with respect to this matter, the undersigned has included entitlement to TDIU as a matter on appeal, as listed on the Title Page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The decision with respect to a rating in excess of 50 percent for PTSD and TDIU and is set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The positive and negative evidence as to whether the Veteran's PTSD has been manifested by total occupational and social impairment from the date of the grant of service connection of July 17, 2003, is in relative balance.

2.  Resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD has precluded him from securing and following substantially gainful employment since July 17, 2003.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for PTSD have been met from July 17, 2003, for substitution and accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the entire appeal period, the criteria for TDIU have been met for substitution and accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.1, 4.3, 4.7, 4.10, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Given the completely favorable resolution of the matters adjudicated below, additional discussion of those procedures is unnecessary. 


II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Increased Rating for PTSD 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is rated under DC 9411, and the criteria for rating such psychiatric disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The effective date of an award of increased compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  The Board has summarized the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.  See generally, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Summarizing the pertinent facts with the above criteria in mind, the February 2005 rating decision on appeal granted service connection for PTSD at a rating of 50 percent effective from July 17, 2003, the date of receipt of a petition to reopen the previously denied claim for service connection for PTSD.  

Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent rating is warranted for PTSD throughout the appeal period.

In making the above determination, while the Board recognizes that there is some negative evidence weighing against the assignment of such a rating, the probative weight of such evidence is in relative balance with the positive evidence in favor of such a rating documenting severe psychiatric problems.  

In particular, the positive evidence includes a June 2006 statement from a potential employer indicating the Veteran could not be hired due to his PTSD (and problems with hearing loss).  Also of record are reports reflecting follow up with a VA suicide prevention manager after a March 2009 suicide attempt.  Finally, the VA mental health professional who examined the Veteran in December 2009 rendered findings to include (1) that the Veteran "more likely than not presents with some safety and security risks and that he might not be able to avoid certain hazards"; (2) that the Veteran had "problem behaviors hav[ing] to do with his anger and irritability as well as his suicidal ideation"; (3) that the Veteran "can be considered unemployable because of his PTSD and psychotic depression, including his poor impulse control"; (4) that the Veteran "persistently reexperiences his Korean War trauma through thoughts, nightmares, flashbacks, emotional distress, and reaction to similar symbols[,] . . . has persistent avoidance symptoms including diminished social interests and social detachment as well as a foreshortening of his future through suicidal ideation[,] [and] has persistent arousal symptoms including sleep problems, irritability, paranoia, and psychosis"; and (5) that the Veteran was "totally and permanently disabled because of his posttraumatic stress disorder."  

Although not all of the Veteran's symptoms are specifically listed in the General Rating Formula, the symptoms listed in the criteria are meant only as examples. See, e.g., Mauerhan.  It is the impact of a Veteran's psychiatric symptoms on occupational and social functioning that is of primary importance, and from the clinical evidence and examiner's comments as to the inability of the Veteran to work, it cannot be said that the preponderance of the evidence is against a conclusion that service connected psychiatric disability resulted in total occupational and social impairment from the date of the grant of service connection of July 17, 2003.  Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied, and when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra; see also  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")

As such, and without finding error in the assignment of the rating for such disability by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that the criteria for an initial 100 percent rating for PTSD have been met for substitution and accrued benefits purposes from July 17, 2003, the effective date of the grant of service connection.  Id.    

B.  TDIU

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

Applying the criteria above to the facts of this case, service connection is in effect for bilateral hearing loss, rated as 20 percent disabling, and PTSD, determined in the adjudication above to warrant a 100 percent rating effective from the grant of service connection of July 17, 2003.  Thus, the schedular criteria set forth under 38 C.F.R. § 4.16(a) are met.  Therefore, the matter for consideration is whether, due to service connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation.

Briefly by way of background and per his report, the Veteran had education thru the eighth grade; occupational experience as a fork lift operator; and became too disabled to work in 2003.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in September 2009.    

Again, unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, supra.  As with the determination above, and while there is some evidence that is negative to the claim, given the evidence of record previously cited as to the severe and profound impact upon employment of the Veteran's PTSD, it cannot be said that the preponderance of the evidence weights against the claim for TDIU; as such, all reasonable doubt has been resolved in this Veteran's favor, and service connection for TDIU is warranted for the entirety of the appeal period.  Id, Wise, supra.  

ORDER

Entitlement to a 100 percent for PTSD for substitution and accrued benefits purposes is granted from July 17, 2003, subject to the legal authority governing the payment of compensation benefits.

Entitlement to TDIU for substitution and accrued benefits purposes is granted from July 17, 2003, subject to the legal authority governing the payment of compensation benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the remaining claims on appeal so that there is a complete record upon which to decide these claims so that the appellant is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, the undersigned emphasizes the important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  U.S.C.A. §§ 5121, 5121A.  When adjudicating accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim.  However, when a properly qualified substitute claimant, as the appellant herein, continued the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  38 U.S.C.A. § 5121A.  

Given the AOJ's determination that the appellant's substitution is valid and in light of the above, the record is not closed on the date of death of the Veteran; but rather, it remains open for the submission and development of any pertinent additional evidence.  38 U.S.C.A § 5121A.  Such development would clearly include obtaining an opinion-that was requested in the October 2009 Board remand but not completed as  referenced by the appellant's representative in his October 2015 brief-as to whether the Veteran's PTSD caused or aggravated his arteriosclerotic heart disease.  Thus, and as the Cout has held that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes, the AOJ upon remand will be asked to obtain an opinion as to whether the Veteran's PTSD caused or aggravated his arteriosclerotic heart disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

While the record reflects substantial compliance with the other directives of the October 2009 remand, as referenced by the Veteran's representative in his October 2015 brief, the AOJ did not complete a supplemental statement of the case (SSOC) following such development as required by 38 C.F.R. § 19.31 (2015).  As such, and to the extent any of the remanded claims remains denied, the AOJ upon will be requested to complete an SSOC.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The electronic record, to include a copy of this Remand, should be made available for review by an appropriate medical professional who, based on review of the evidence contained therein, opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's PTSD caused or aggravated his arteriosclerotic heart disease.  The rationale for the opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  To the extent such does not result in a complete grant of all benefits sought in connection with these claims, the appellant and her representative should be issued an SSOC that reflects consideration of the evidence of record, to include that obtained as a result of the development requested above and that previously obtained pursuant to the October 2009 Board remand.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


